Citation Nr: 0009037	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  92-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
hypertension.

(A claim on the issue of basic entitlement to a program of 
vocational rehabilitation training under the terms and 
conditions of Chapter 31, Title 38, United States Code, is 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran's period of verified active duty was from May 
1962 to January 1984 and from December 1985 to August 1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1991 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, granted 
service connection for hypertension and assigned a 10 percent 
rating as well as a September 1991 rating decision which 
denied service connection for a gastrointestinal disability.  
In January 1993 and October 1994, this case was remanded to 
the RO for further development.

The Board notes that in a December 1995 rating decision, 
service connection for post-traumatic stress disorder was 
denied.  The veteran was notified of this decision and of his 
procedural and appellate rights in a December 1995 letter.  
The veteran did not thereafter initiate an appeal.  In a 
March 1997 rating decision, the RO granted service connection 
for a respiratory disorder and assigned a 10 percent rating.  
The veteran was notified of this decision and of his 
procedural and appellate rights in a March 1997 letter.  The 
veteran did not thereafter initiate an appeal.  Neither of 
those issues is in appellate status and before the Board at 
this time.  

The Board notes that the issue of service connection for 
cardiovascular disease other than hypertension to include 
coronary artery disease and neurocardiogenic syncope has been 
raised.  The Board refers this matter to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  There is no competent medical evidence establishing a 
causal relationship between the veteran's post-service 
diagnoses of hiatal hernia with reflux and possible gastritis 
and his service-connected hypertension nor is there competent 
medical evidence of a nexus between the veteran's post-
service diagnoses of hiatal hernia with reflux and possible 
gastritis disability and service.

2.  For the period prior to January 12, 1998, the veteran's 
diastolic pressure was predominantly 100 or more, but less 
than 110.  

3.  For the period beginning January 12, 1988, the veteran's 
diastolic pressure was predominantly less than 100 and his 
systolic readings were not predominantly 160 or more; 
however, the veteran has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication 
for control.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a gastrointestinal 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The medical evidence does not support the veteran's 
dissatisfaction with the initial 10 rating assigned following 
a grant of service connection for service-connected 
hypertension and the criteria for a rating in excess of 10 
percent are not met from that time until January 11, 1998 
under the criteria in effect prior to January 12, 1998.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 
7101 (1997).

3.  The schedular criteria for a rating in excess of 10 
percent for service-connected hypertension under the criteria 
in effect prior to or effective on January 12, 1998, to be 
assigned after January 11, 1998, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 
7101 (1999); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Gastrointestinal Disability

In this case, the veteran contends that he has a 
gastrointestinal disability which originated during service 
or is casually related to his service-connected hypertension.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

In addition, the Court has also stated that when it is 
contended that a service-connected disability caused a new 
disability, competent medical evidence of a causal 
relationship between the two disabilities must be submitted 
to establish a well-grounded claim.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  The Board notes that the 
Court has issued directives that may affect certain secondary 
service connection claims.  In Allen v. Brown, 7 Vet. App. 
439 (1995), the Court held that the term "disability" as used 
in 38 U.S.C.A. § 1110 (West 1991), refers to impairment of 
earning capacity, and that such definition of disability 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition, shall be compensated.  Thus, pursuant to 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his alleged 
gastrointestinal disability had its onset during service or 
is casually related to his hypertension, these assertions do 
not make the claim well-grounded if there is no competent 
medical evidence of record of a nexus between any disability 
in service and/or his service-connected disability and his 
alleged current disability.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) 
(lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  As such, 
the Board will review the record to assess whether all three 
of the criteria of Caluza are met and the veteran's 
assertions are supported by the evidence of record.

Although the veteran served on active duty for many years, 
the service medical records show only one episode of 
gastrointestinal complaints.  On February 27, 1990, the 
veteran reported having indigestion and a heartburn sensation 
since the day before.  He reported being nauseous, but no 
vomiting.  He also reported that he had had several loose 
stools with mild cramping during the past 24 hours.  Physical 
examination of the abdomen revealed benign findings.  The 
diagnosis was gastroenteritis.  The veteran was provided 
Mylanta and was told to intake only fluids for the next 24 
hours.  Thereafter, there are no further complaints, 
findings, or treatment of gastrointestinal distress nor is 
there any diagnosis of a gastrointestinal disability.  In 
August 1990, the veteran retired from service.  

The veteran's post-service medical records consist of both VA 
and private records.  In November 1990, the veteran was 
afforded a VA examination.  Physical examination of the 
gastrointestinal system was normal and it was noted that the 
veteran had no changes in bowel habits.  The abdomen was soft 
with no masses, hepatosplenomegaly, or tenderness.  Rectal 
examination was negative.  There was no diagnosis of a 
gastrointestinal disability.  

In July 1991, the veteran was seen by the VA for complaints 
of epigastric pains and substernal burning.  He reported that 
he had experienced such symptomatology for several years.  An 
upper gastrointestinal series revealed a small hiatal hernia 
with minimal gastroesophageal reflux.  There was also slight 
enlargement of the mucosal folds of the proximal half of the 
stomach probably due to gastritis.  The duodenum was 
unremarkable.  There was no medical opinion regarding the 
date of onset or etiology of the small hiatal hernia with 
minimal gastroesophageal reflux or possible gastritis.  

In March 1993, the veteran was afforded a VA examination.  
Physical examination of the abdomen revealed that it was flat 
and soft with no tenderness, guarding, or rebound.  There 
were no ascites.  There were no masses.  The rectal 
examination was negative.  An upper gastrointestinal series 
revealed normal findings.  The examiner noted that the 
veteran had a history of a hiatal hernia with reflux.  The 
examiner indicated that there was no connection between the 
veteran's gastrointestinal symptoms and his hypertension.  

In February 1996, the veteran was treated by a private 
physician.  Gastrointestinal evaluation revealed no anorexia, 
vomiting, or nausea.  The veteran reported no changes in 
bowel habits, diarrhea, or constipation. He also denied 
having frequent abdominal pain.  The abdomen was soft and 
non-tender.  Bowel sounds were present and normal.  Liver and 
spleen were not enlarged and no masses were palpable.  There 
was no diagnosis of gastrointestinal disability.  

In January 1997, the veteran failed to report for his 
scheduled VA examination.  

In May 1997, the veteran was afforded a VA hypertension 
examination.  At that time, examination of the abdomen 
revealed that it was soft, depressible, and peristalsis was 
present.  There were no masses, tenderness, or visceromegaly.  
There was no diagnosis of gastrointestinal disability.  

In sum, the service medical records showed that the veteran 
was treated on one occasion for gastroenteritis which 
apparently resolved with treatment as there were no further 
complaints, treatment, or diagnoses of gastrointestinal 
disability.  The post-service medical records show that in 
July 1991, the veteran was diagnosed as having a hiatal 
hernia with reflux and possible gastritis; however, there is 
no competent medical evidence establishing a causal 
relationship between the veteran's post-service diagnoses of 
hiatal hernia with reflux and possible gastritis and service.  
Likewise, the competent medical evidence shows that these 
post-service diagnoses were unrelated to his service-
connected hypertension.  

Thus, as there is no competent medical evidence establishing 
a nexus between the post-service gastrointestinal diagnoses 
and service, all of the criteria of Caluza have not been met.  
As such, the claim for direct service connection is not well-
grounded.  Moreover, in order to show that there is a causal 
relationship between the veteran's post-service 
gastrointestinal diagnoses and his service-connected 
hypertension, competent medical evidence is required.  Jones.  
There is no competent medical evidence in that regard of 
record.  As noted, there is only a negative medical opinion 
in that regard.  Thus, the veteran's claim for secondary 
service connection for a gastrointestinal disability must 
also fail.

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


Hypertension

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The veteran was diagnosed as having hypertension while on 
military duty and was put on medication to control his 
hypertension.  In August 1990, the veteran retired from 
service.  

In November 1990, the veteran was afforded a VA examination.  
At that time, his history of hypertension was reviewed and it 
was noted that he was taking medication for that disability.  
Chest examination revealed no palpitations, pressure, or 
tightness.  The veteran did not exhibit shortness of breath 
or coughing.  There were full excursions of the diaphragm, no 
rales, and no bronchi.  The veteran's heart exhibited regular 
rhythm without any murmurs, rub, or gallop.  The veteran's 
blood pressure was 140/90.  The diagnosis was hypertension, 
controlled.  

In a February 1991 rating decision, service connection for 
hypertension was granted and assigned a 10 percent rating.  
The veteran appealed that determination.  According to 
Fenderson v. West, 12 Vet. App 119 (1999), "at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  "  Thus, the Board must 
consider the proper ratings since the effective date of 
service connection.  

In May 1992, the veteran was treated by the VA on an 
outpatient basis.  At that time, his blood pressure reading 
was 163/96.  In September 1992, the veteran was treated by 
the VA on an outpatient basis.  At that time, his blood 
pressure reading was 150/80.

In March 1993, the veteran was afforded a VA examination.  At 
that time, the veteran indicated that he had not taken his 
blood pressure medication.  The first blood pressure reading 
was 148/106.  The examiner had the veteran take his 
medication.  One hour later, his blood pressure reading was 
140/100 and his third reading was 146/100.  Chest examination 
reveled a normal sinus rhythm with the point of maximal 
impulse (PMI) in the 4th intercostal space, left mid 
clavicular line.  A2 equaled P2.  There was no murmur, 
premature ventricular contraction (PVC), S3, or rub.  Pulse 
was 64.  Chest x-ray was normal.  The diagnosis was essential 
hypertension.  

In June 1993, the veteran was seen at the VA for outpatient 
treatment.  His blood pressure reading was 151/104.

In February 1996, the veteran was treated by a private 
physician.  Cardiovascular evaluation revealed no chest pain, 
palpitations, orthopnea, history of heart murmurs, 
claudication, or edema.  The veteran reported that he had not 
taken his blood pressure medication that morning.  His blood 
pressure was 160/100, pulse was 98, and respirations were 18.  
His chest had a normal configuration and expanded normally 
and equally bilaterally during deep breathing.  The chest was 
non-tender. The heart auscultation revealed a regular rhythm.  
S1 and S2 were normal.  No S3 or S4 were present.  No murmurs 
were present.  Chest x-rays revealed small irregular 
opacities with an ILO grading of 1/0, s/t as well as pleural 
plaques and thickening.  

In January 1997, the veteran failed to report for his 
scheduled VA examination.  

In May 1997, the veteran was afforded a VA hypertension 
examination.  At that time, the veteran reported that his 
blood pressure was under fairly good control.  He indicated 
that he had shortness of breath on moderate to severe 
exertion, but denied having chest pains or palpitations.  
Physical examination of the heart revealed regular rhythm as 
well as a Grade 1-2/6 aortic area murmur.  There were no 
gallops.  The apex was located at the mid clavicular line.  
The first sitting blood pressure was 170/110, the second was 
156/86, and the third was 164/87.  His electrocardiogram 
study (EKG) revealed sinus bradycardia, voltage criteria for 
left ventricular hypertrophy, nonspecific T wave abnormally.  
The EKG was abnormal.  Chest x-ray was normal.  The diagnosis 
was hypertensive cardiovascular disease.  

In March 1999, the veteran was afforded a VA hypertension 
examination.  At that time, it was noted that the veteran was 
medicated for his hypertension.  Physical examination 
revealed that pulse was 53.  His first blood pressure reading 
in the sitting position was 170/86, his second reading on the 
right was 142/76, on the left was 156/86, his third on the 
right was 160/82, and on the left was 154/78.  Examination of 
his heart revealed regular rhythm, no murmurs or gallops, and 
apex located at the midclavicular line.  EKG revealed sinus 
bradycardia, left atrial enlargement, left ventricular 
hypertrophy.  The EKG was abnormal.  Chest x-ray was normal.  
Echocardiogram revealed a mild to moderate degree of aortic 
regurgitation, no evidence of left ventricular enlargement 
nor hypertrophy, well-preserved left ventricular systolic 
function with an ejection fraction of 65 percent, no focal 
wall motion abnormality, no evidence of diastolic 
dysfunction.  Stress exercise treadmill test was with 96 
percent of target heart rate achieved during exercise and 
recovery.  There was abnormal ST segment changes suggestive 
of ischemia at peak exercise.  These changes resolved rapidly 
within recovery suggesting a possible non-ischemia etiology.  
The diagnosis was arterial hypertension.  

In April 1999, the veteran was treated by a private physician 
for recurrent syncope.  The impression was evidence of 
neurocardiogenic syncope/vagal syncope with predominant 
vasodilatory effect.  

At the outset, the Board notes that the veteran is only 
service-connected for hypertension.  The Board has referred 
the matter of service connection for cardiovascular 
disability other than hypertension to the RO in the 
introductory portion of this decision.  The veteran will only 
be rated on his hypertension.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The veteran has been rated under Diagnostic Code 7101 which 
governs ratings for hypertension.  

The Board notes that, by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating cardiovascular disorders, 
including hypertension, as set forth in 38 C.F.R. § 4.104. 
See 62 Fed. Reg. 65207-65224 (1997).  Where a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Thus, the Board will consider whether a 
higher rating for hypertension was warranted from the date of 
claim to January 11, 1998 under the old criteria and will 
also consider whether a higher rating is warranted from 
January 12, 1998 to the current time under both the old and 
the new criteria.  



A.  Prior to January 12, 1998

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997), effective prior to January 12, 1998, a 10 percent 
evaluation was warranted for diastolic pressure of 
predominantly 100 or more, while a 20 percent evaluation was 
in order for diastolic pressure of predominantly 110 or more, 
with definite symptoms.  If continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

A review of the medical records dated prior to January 12, 
1998 reveal that the veteran's blood pressure readings were 
taken in November 1990, May 1992, September 1992, March 1993, 
June 1993, February 1996, and May 1997.  Thus, it is clear 
that his blood pressure was taken periodically.  During that 
period of time, the veteran's blood pressure readings showed 
diastolic pressure predominantly ranging from 80 to 106.  
There was only one reading in May 1997 where the diastolic 
pressure reached 110.  However, as this was the only reading 
at this level, it is clear that the veteran's diastolic 
pressure was predominantly 100 or more, but less than 110.  

Thus, the medical evidence does not support the veteran's 
dissatisfaction with the initial 10 rating assigned following 
a grant of service connection for service-connected 
hypertension and the criteria for a rating in excess of 10 
percent are not met from that time until January 11, 1998 
under the criteria in effect prior to January 12, 1998.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 
7101 (1997).


B.  From January 12, 1998

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997), effective prior to January 12, 1998, a 10 percent 
evaluation was warranted for diastolic pressure of 
predominantly 100 or more, while a 20 percent evaluation was 
in order for diastolic pressure of predominantly 110 or more, 
with definite symptoms. If continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).  Under the revised criteria of 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1999), effective as 
of January 12, 1998, a 10 percent evaluation is warranted for 
diastolic pressure of predominantly 100 or more or systolic 
pressure of predominantly 160 or more; a 10 percent 
evaluation is also the minimum evaluation for an individual 
with a history of diastolic pressure of predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent evaluation is warranted for diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  

A review of the medical records dated from January 12, 1998 
reveal that the veteran's blood pressure readings were taken 
at a March 1999 VA examination.  At that time, his first 
blood pressure reading in the sitting position was 170/86, 
his second reading on the right was 142/76, on the left was 
156/86, his third on the right was 160/82, and on the left 
was 154/78.  Thus, the veteran's blood pressure readings 
showed diastolic pressure predominantly less than 100.  He 
only exhibited 2 out of 5 systolic readings of 160 or more, 
thus his systolic readings were not predominantly 160 or 
more.  However, the veteran has a history of diastolic 
pressure of predominantly 100 or more and requires continuous 
medication for control.  He does not, however, have diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of predominantly 200 or more.  

Thus, the schedular criteria for a rating in excess of 10 
percent for service-connected hypertension under the criteria 
in effect prior to or effective on January 12, 1998, to be 
assigned after January 11, 1998, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 
7101 (1999); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).




ORDER

The appeal as to the issue of entitlement to service 
connection for a gastrointestinal disability is denied as not 
well-grounded.

The appeal as to the issue of a higher rating for 
hypertension since the effective date of service connection 
is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

